Citation Nr: 0700234	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for right knee chondromalacia with degenerative 
changes.

2.  Entitlement to a disability rating in excess of 20 
percent for left knee chondromalacia with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974 and from August 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In September 2006, the veteran failed to appear for his 
travel Board hearing scheduled at the RO.


FINDING OF FACT

The veteran's right and left knee disabilities are manifested 
by subjective complaints of grinding, popping, and locking 
once or twice a month and objective evidence of crepitus, 
arthritis, and pain on motion, which results in additional 
functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee chondromalacia with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261 
(2006).

2.  The criteria for a rating in excess of 20 percent for 
left knee chondromalacia with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 
5256, 5257, 5258, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2003, April 2004, and March 2006 
letters. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2003, April 2004, and March 2006 letters.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2003 prior to the 
adjudication of matter in June 2003.  Additionally, the 
record contains April 2004 and October 2004 supplemental 
statements of the case following the April 2004 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in April 
2003 and January 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's right and left knee disabilities have been 
rated as 20 percent disabling under Diagnostic Code 5258.  
Under DC 5258, a 20 percent evaluation is warranted where the 
semilunar cartilage is dislocated with frequent episodes of 
locking, pain, and effusion into the joint.  The currently 
assigned 20 percent evaluation is the maximum scheduler 
rating assignable under 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 
1997).  Thus the Board will consider whether the veteran is 
entitled to an increased disability rating under the other 
rating criteria for the knee.

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, DC 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated as 
noncompensable when limited to 60 degrees, 10 percent when 
limited to 45 degrees, 20 percent when limited to 30 degrees, 
and 30 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of a leg (knee) is rated 
noncompensable when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
30 percent when limited to 20 degrees, 40 percent when 
limited to 30 degrees, and 50 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Although the Board cannot grant a higher rating under 
Diagnostic Code 5258, the Board will considered whether the 
veteran's right and left knee disorders are manifested by 
additional symptomatology not contemplated by Diagnostic Code 
5258.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).

As an initial matter, the Board will address whether the 
veteran is entitled to a separate evaluation due to x-ray 
evidence of arthritis.  VA treatment records demonstrate x-
ray findings, in January 2004, of mild to moderate 
degenerative joint disease.   Additionally, a January 2005 VA 
examination noted the veteran's range of motion to be from 0 
to 125 degrees, with pain beginning at 110 degrees.  Although 
the evidence demonstrates that the veteran has arthritis in 
both knees the currently assigned a 20 percent evaluations 
under Diagnostic Code 5258, he is not entitled to a separate 
10 percent rating under Diagnostic Code 5003 pursuant to the 
General Counsel opinion VAOGCPREC 23-97.  As noted, the 
veteran's limitation of motion of his right and left knees 
does not warrant a compensable rating.  If the Board were to 
assign a separate 10 percent rating, the rating would be 
assigned based on the pain on motion; however, one of the 
criteria under Diagnostic Code 5258 is pain and is considered 
in the 20 percent rating currently assigned  to the veteran's 
right and left knee disabilities.  To assign separate 10 
percent ratings for painful arthritis would constitute 
pyramiding if a separate rating exists under Diagnostic Code 
5258 where pain is already contemplated, and as such, is to 
be avoided pursuant to 38 C.F.R. § 4.14.

The Board has also considered whether the veteran is entitled 
to a higher rating under the diagnostic criteria for rating 
limitation of motion.  Diagnostic Codes 5260 and 5261 provide 
for rating based on limitation of motion.  The veteran 
underwent VA examinations in April 2003 and January 2005; 
however, neither documented limitation of motion that would 
warrant a compensable rating under Diagnostic Codes 5260 and 
5260.  In April 2003, range of motion was from 0 to 130 
degrees, and in January 2005, range of motion was from 0 to 
125 degrees, with pain beginning at 110 degrees.  
Accordingly, the veteran has not demonstrated limitation of 
flexion to 15 degrees to warrant a 30 percent rating under 
Diagnostic Code 5260 or limitation of extension to 20 degrees 
to warrant a 30 percent rating under Diagnostic Code 5261.

The Board has also considered the applicability of a higher 
rating for the veteran's right and left knee disabilities 
under other appropriate diagnostic codes.  There is, however, 
no medical evidence of ankylosis, recurrent subluxation, 
lateral instability, dislocated cartilage, or impairment of 
the tibia or fibula such as to warrant the application of 
Diagnostic Codes 5256, 5257, or 5262.  See 38 C.F.R. § 4.71a.  
VA treatment records documented in March 2003, April 2003, 
May 2003, and January 2004 that there was no evidence of 
warmth, erythema, laxity, or effusion.  April 2003 and 
January 2005 VA examiners held that both knees were stable 
and that there was no evidence of effusion.  Both 
examinations noted that McMurray's and Lachman's testing was 
negative. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  Although, the January 2005 VA examiner 
noted that the DeLuca examination was positive in the sense 
that the veteran was not able to exert full force on either 
quadriceps or hamstrings, however; there no additional loss 
of strength or range of motion.  These factors have been 
taken into consideration in awarding the disability 
evaluations of 20 percent under Diagnostic Code 5258, and the 
separate 10 percent disability ratings under Diagnostic Code 
5003.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1), 
however, the record contains no objective evidence that the 
veteran's service-connected right and left knee disabilities 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  The January 2005 VA examiner stated that 
the veteran was unable to work because of knee problems and 
many other medical problems.  Accordingly, the Board finds 
that the impairment resulting from the veteran's right and 
left knee disabilities is appropriately compensated by the 
currently assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that disability ratings in excess of 20 
percent are not warranted under Diagnostic Code 5258 or any 
other diagnostic criteria.


ORDER

Disability ratings in excess of 20 percent for right and left 
knee chondromalacia with degenerative changes are denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


